UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6906


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TERRY LEON ALLRED,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (2:89-cr-00122-NCT-1; 1:17-
cv-00215-NCT-JLW)


Submitted: January 18, 2018                                  Decided: February 12, 2018


Before NIEMEYER and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Terry Leon Allred, Appellant Pro Se. Robert Michael Hamilton, Angela Hewlett Miller,
Assistant United States Attorneys, OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Terry Leon Allred appeals the district court’s order accepting the magistrate

judge’s recommendation to construe Allred’s motion to vacate as an unauthorized,

second or successive motion under 28 U.S.C. § 2255 (2012), and to dismiss it on that

basis. We have reviewed the record and find no reversible error. Even assuming, as

Allred contends on appeal, that his motion should not have been construed as a § 2255

motion, he has not demonstrated his entitlement to an order vacating his life sentence and

resentencing him to time served. Accordingly, we affirm the district court’s denial of

relief. United States v. Allred, Nos. 2:89-cr-00122-NCT-1; 1:17-cv-00215-NCT-JLW

(M.D.N.C. July 5, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2